Citation Nr: 0101771	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-16 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the benefit sought. 

It is noted that, although having requested a Central Office 
hearing before the Board, the veteran failed to appear for 
the hearing scheduled for December 11, 2000.  Notice of the 
hearing was mailed to the veteran's address of record at 
least one month prior to the scheduled hearing date and was 
not returned as undeliverable.  No request was received for 
rescheduling.  In the absence of a showing of good cause, 
therefore, the request for hearing is deemed withdrawn, and 
the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (2000). 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1990, the 
RO denied the veteran entitlement to service connection for 
arthritis of the knees.

2.  That evidence associated with the claims file subsequent 
to the July 1990 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 



CONCLUSIONS OF LAW

1.  The July 1990 RO decision which denied entitlement to 
service connection for arthritis of the knees is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

2.  New and material evidence to reopen the claim for service 
connection for bilateral knee arthritis has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from July 1990, the RO 
denied entitlement to service connection for arthritis of the 
knees, as the evidence failed to demonstrate arthritis of the 
knees in service or that the then manifested knee arthritis 
was related to military service.  Inasmuch as the veteran did 
not perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2000). 

The evidence previously of record includes service medical 
records, which include a January 27, 1969 separation 
examination and negative X-rays of the knees, refuting the 
presence of arthritis in service.  Also previously of record 
are the results of a VA examination of April 1990, which 
showed degenerative arthritis and which failed to associate 
the claimed condition to service.  The finding of arthritis 
was well after any applicable time period to enable 
entitlement service connection on a presumptive basis. 

In the context of the current claim, additional evidence has 
been submitted to include statements from the veteran as well 
as statements from the veteran's private physicians, to the 
effect that the veteran currently has bilateral knee 
arthritis.  One piece of correspondence was a letter from Dr. 
K.A.P. dated in October 1997, which provides some additional 
history.  

The veteran's claim is being advanced principally on two 
grounds.  Firstly, it is argued that service records from 
January 27, 1969 demonstrate that the veteran had arthritis 
in service.  Secondly, it is advanced that a letter dated in 
October 1997 from Dr. K.A.P. constitutes new and material 
evidence such that the claim should be reopened.

With respect to the first theory, the Board observes that the 
January 27, 1969 record of a separation examination was 
relied upon by the veteran as demonstrating the presence of 
arthritis in service.  However, that record was previously 
considered in the context of the prior final rating 
determination in July 1990.  Moreover, an orthopedic 
consultation, on January 28, 1968, failed to identify any 
arthritic or other knee pathology at that time.  Thus, 
inasmuch as the January 27, 1969 record was previously 
considered, it cannot constitute new and material evidence or 
a new basis to consider a previously denied claim.

The second theory relates to the October 1997 letter from Dr. 
K.A.P.  In order to determine whether that correspondence 
constitutes new and material evidence, the contents of that 
correspondence need to be examined.  The physician, in 
pertinent part, related that the veteran underwent a right 
medial meniscectomy in 1979 (some ten years after service) 
and that X-rays were normal at that time.  Arthritis of the 
knees was not appreciated on X-rays until some years 
thereafter.  The physician opined that the arthritic knee was 
secondary to the right medial meniscectomy in 1979.  He did 
not associate the condition to service, however.  Moreover, 
the letter does not suggest the presence of knee arthritis 
within any applicable time period to enable entitlement 
service connection on a presumptive basis.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in July 1990, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 1990 
and service, more than 20 years prior thereto.  The evidence 
recently submitted still fails to competently demonstrate an 
association between the veteran's bilateral knee arthritis 
and military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bilateral knee arthritis, the appeal is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

